COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-267-CV
 
LINDA
FAYE PACK AND ARNOLD                                         APPELLANTS
LEONARD FAUBION,
INDIVIDUALLY
AND ON BEHALF OF ALL
WRONGFUL‑DEATH
BENEFICIARIES
OF ANGELA HOPE FAUBION,
DECEASED
                                                                                                        
 
                                                   V.
 
RICHARD
C. HELDT, III, M.D., AND                                         APPELLEES
WEATHERFORD ANESTHESIA
ASSOCIATES, P.A.
 
                                               ----------
             FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellants,
for which let execution issue.
PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: January 12,
2006




[1]See Tex. R. App. P. 47.4.